DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 4/7/21 has been considered.  Applicant’s arguments are deemed to be persuasive-in-part.
	Claims 1-5, 7-9, 11-14, 17, 20-23, 26 and 29-35 are pending.

Response to Arguments

Priority
Applicant argues that claims 12-14, 17, 20, 32-33 and claims 21-23, 26, 29 and 34-35 have priority to 4/15/16. Specifically, applicant cites page 16 for relapsed and refractory AML and para. 64 and 75 for secondary AML.  Applicant’s argument for relapsed and refractory AML is accepted.  With respect to the secondary AML arguments, applicant is pointing to page 64 which merely states treatment of AML or myelodysplastic syndrome (MDS) and para 74 which is in an example using 1 patient treated with for MDS.  This is an example using 10 mcg/kg 33A in a specific dosing regimen with specific dosing regimen of azacitidine or decitabine.  This is not a showing that the specification of the provisional applicant has generally contemplated the treatment of secondary AML or treatment using the claimed dosages and regimens of claims 12-14, 17, 20 and 32-33.  


Claims 12-14, 17, 20, 32-33 have the priority date of 12/22/16.
Response to Arguments

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 11 and 30-31 remain rejected under 35 U.S.C. 102a1 as being anticipated by Clinical trials (9/2/2014) (reference C10 on IDS) as evidenced by Fathi et al, Blood 126(32) p. 454 (12/3/2015) and Kung Sutherland et al Blood vol. 122 p. 1455 (2013).  The reasons for this rejection are of record in the paper mailed 5/1/2020.
Applicant argues that Clinical Trials does not mention a dose and that it is aimed at discovering a safe dose and that without such a record one of ordinary skill would not understand that the dose was necessarily 10 ug/kg and that the sponsor of the trial could have picked different doses.  Fathi clearly discusses the dosages in the clinical trials. Fathi clearly states that “A combination cohort in a phase I study (NCT01902329)” (which is the Clinical Trial study) “was designed to evaluate the safely, tolerability, 
Applicant argues that the document was for confined use in clinical trials under confidentiality.  As stated by applicant in the response, (page 8, fifth full paragraph) the “Clinical-Trial-Record is a record published on September 4, 2014”.  Thus this is a published record.  Additionally, the clinical trials document on page 4 shows that the study was started in July 2013, yet the publication date and last posted date is 9/2-3/2014 (page 3 and 4).  It is the Examiner’s position that the document was available as of 9/2/2014. It applicant, who is the same as the sponsor of the clinical trials document, is aware of such confidentiality agreements and is aware of objective evidence that the document was not publically available as of 9/2/2014, then applicant is invited to disclose such evidence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-9, 11-14, 17, 20-23, 26 and 29-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al US 2013/0309223 in view of Sutherland et al mAbs vol. 2 p. 440 (2010), Clinical trials (9/2/2014) (reference C10 on IDS), Fathi et al, Blood 126(32) p. 454 (12/3/2015), Kung Sutherland et al Blood vol. 122 p. 1455 (2013) and applicant’s definition in para. 69.  The reasons for this rejection are of record in the final action mailed 8/14/2020.
Applicant argues that the narrow range of 20-40 ug/kg and the specific dose of 10 ug/kg are critical and cites the example in the specification for such a showing.  The example only used shows a single dose level of 10 ug/kg was used.  MPEP 716.02(d)(II) states that to “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).” (emphasis added).  Applicant has not compared a .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-9, 11-14, 17, 20-23, 26 and 29-35 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent 9587019 in view of Clinical trials (9/2/2014) (reference C10 on IDS), Fathi et al, Blood 126(32) p. 454 (12/3/2015), Sutherland et al mAbs vol. 2 p. 440 (2010), Kung Sutherland et al Blood vol. 122 p. 1455 (2013), Sutherland et al US 2013/0309223 and applicant’s definition in para. 69.  The reasons for this rejection are of record in the non-final action mailed 1/8/21.
Applicant’s arguments have been addressed above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/Sheela J. Huff/Primary Examiner, Art Unit 1643